DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
	Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Particularly, neither of the prior-filed applications of US Provisional Application No. 16/438366 or Foreign Application AU 2018204151 teach the features of Claims 1-20 teaches the features of Claims 1, 8, and 14 pertaining to at least “form a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols, control the interface to present a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 1); “forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols; configuring the interface to display a) a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 8); and “forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols; controlling each of the plurality of displays to present a) a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 14) is not supported in the disclosure of US Provisional Application No. 16/438366 or Foreign Application AU 2018204151.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional Application No. 16/438366 or Foreign Application AU 2018204151, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Particularly, neither of the prior-filed applications of US Provisional Application No. 16/438366 or Foreign Application AU 2018204151 provide adequate support for the features of Claims 1, 8, and 14 pertaining to at least “form a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols, control the interface to present a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 1); “forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols; configuring the interface to display a) a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 8); and “forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols; controlling each of the plurality of displays to present a) a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 14).  Particularly, there is inadequate support for the plurality of awardable benefits including a plurality of jackpot prizes and a plurality of additional symbols.
Dependent claims 2-7, 9-13, and 15-20 inherit the deficiencies of Claims 1, 8, and 14 from which they correspondingly depend; therefore, the above applies.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   
Assuming this application should be treated as a continuation-in-part (see above for changing the status of the application to a continuation-in-part), the claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). See MPEP 2163.06 for details.
The specification fails to provide proper antecedent basis for features of Claims 1, 8, and 14 pertaining to at least “form a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols, control the interface to present a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 1); “forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols; configuring the interface to display a) a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 8); and “forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols; controlling each of the plurality of displays to present a) a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 14).  Particularly, the specification lacks antecedent basis for the plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols.
Appropriate correction is herein required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, features of Claims 1, 8, and 14 pertaining to at least “form a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols, control the interface to present a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 1); “forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols; configuring the interface to display a) a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 8); and “forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols; controlling each of the plurality of displays to present a) a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 14) must be shown or the feature(s) canceled from the claim(s).  Particularly, the drawings fail to show the plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the current application is a continuation. Assuming this application should be treated as a continuation, Claims 1, 8, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.
The specification fails to disclose features of Claims 1, 8, and 14 pertaining to at least “form a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols, control the interface to present a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 1); “forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols; configuring the interface to display a) a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 8); and “forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols; controlling each of the plurality of displays to present a) a benefit meter having a plurality of benefit levels from the plurality of combinable benefits” (Claim 14).  Particularly, the specification fails to disclose the plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols.
Dependent claims 2-7, 9-13, and 15-20 inherit the deficiencies of Claims 1, 8, and 14 from which they correspondingly depend; therefore, the above applies.
Appropriate correction is required.

Best Applicable Prior Art
In regards to Claims 1 and 8:
 	Englman (US 2004/0038731) teaches a gaming device comprising a user interface operable to provide a designated symbol counter and display a plurality of symbol positions; and a game controller comprising a processor and a memory (non-transitory computer-readable medium), storing/including b) pay tables and c) instructions for conducting a game one the gaming device, which, when executed, causes the processor to, at least: control the user interface to display a benefit meter having a plurality of benefit levels, one or more of the plurality of benefit levels being applicable to outcomes in a series of game instances, a modifiable level indicator advanceable on the benefit meter from a current benefit level to a next benefit level based on a collection of designated symbols, and a state of progress modifiable based on the collection of designated symbols to reach at the next benefit level, and in a first instance of the series of game instances, select a plurality of symbols from the plurality of selectable symbols for display at respective ones of the plurality of symbol positions, the plurality of symbols based on one or more random outcomes generated, identify a) a winning combination of symbols from the plurality of symbols displayed, and b) a count of designated symbols in the winning combination of symbols, update the state of progress, and identify the next benefit level as a new current benefit level and proceed to a next instance of the series of game instances.  Lee (US 2014/0179400) teaches a similarly structured gaming machine having a game controller comprising a processor and a memory storing a) symbol data specifying a plurality of selectable symbols including a plurality of designated symbols and c) instructions, which, when executed, causes the processor to, at least in a game instance, select a plurality of symbols from the plurality of selectable symbols for display at respective ones of the plurality of symbol positions, the plurality of symbols selected by a random number generator based on one or more random outcomes generated from the random number generator.  Fujimoto (US 2008/0261677) teaches updating a state of progress indicating a determined number of designated symbols needed for a modifiable level indicator to pass a current benefit level on a benefit meter with respect to a count of designated symbols, advance the modifiable level indicator to the next benefit level on the benefit meter from the current benefit level when the count of designated symbols meets a determined number of designated symbols needed.
However, Englman, Lee, and/or Fujimoto, alone or in combination, fails to explicitly suggest forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols and controlling the interface to present a benefit meter having a plurality of benefit levels from the plurality of combinable benefits.
In regards to Claim 14:
 	Englman (US 2004/0038731) teaches a method of forming different awards on a gaming system that includes a gaming device comprising a user interface operable to provide a designated symbol counter and display a plurality of symbol positions; and a game controller comprising a processor and a memory (non-transitory computer-readable medium), storing/including b) pay tables and c) instructions for conducting a game one the gaming device, which, when executed, causes the processor to, at least: control the user interface to display a benefit meter having a plurality of benefit levels, one or more of the plurality of benefit levels being applicable to outcomes in a series of game instances, a modifiable level indicator advanceable on the benefit meter from a current benefit level to a next benefit level based on a collection of designated symbols, and a state of progress modifiable based on the collection of designated symbols to reach at the next benefit level, and in a first instance of the series of game instances, select a plurality of symbols from the plurality of selectable symbols for display at respective ones of the plurality of symbol positions, the plurality of symbols based on one or more random outcomes generated, identify a) a winning combination of symbols from the plurality of symbols displayed, and b) a count of designated symbols in the winning combination of symbols, update the state of progress, and identify the next benefit level as a new current benefit level and proceed to a next instance of the series of game instances.  Lee (US 2014/0179400) teaches a similarly structured gaming machine having a game controller comprising a processor and a memory storing a) symbol data specifying a plurality of selectable symbols including a plurality of designated symbols and c) instructions, which, when executed, causes the processor to, at least in a game instance, select a plurality of symbols from the plurality of selectable symbols for display at respective ones of the plurality of symbol positions, the plurality of symbols selected by a random number generator based on one or more random outcomes generated from the random number generator.  Fujimoto (US 2008/0261677) teaches updating a state of progress indicating a determined number of designated symbols needed for a modifiable level indicator to pass a current benefit level on a benefit meter with respect to a count of designated symbols, advance the modifiable level indicator to the next benefit level on the benefit meter from the current benefit level when the count of designated symbols meets a determined number of designated symbols needed.  Cuddy (US 2014/0094270) teaches it is well known in the art for gaming systems to include server and gaming device(s) environments, wherein game instances are executed on the server and transmitted/received by the gaming devices (the instances are outputted or provided on displays thereof),
However, Englman, Lee, Fujimoto, and/or Cuddy, alone or in combination, fails to explicitly suggest forming a plurality of combinable benefits from a plurality of awardable benefits including a plurality of multipliers, a plurality of multiplier symbols, a plurality of free games, a plurality of replacement symbols, a plurality of jackpot prizes, and a plurality of additional symbols and controlling the interface to present a benefit meter having a plurality of benefit levels from the plurality of combinable benefits. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715